Case 2:17-cv-03385-ADS-AYS Document 57 Filed 07/12/19 Page 1 of 4 PageID #: 515



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

                                       Lead Case No. 2:17-cv-03385-ADS-AYS
  IN RE MISONIX, INC. STOCKHOLDER
  DERIVATIVE LITIGATION                (Consolidated with No. 2:17-cv-03657-
                                       ADS-GRB)


  This Document Relates To:            Honorable Arthur D. Spatt

  ALL DERIVATIVE ACTIONS               Courtroom 1020


          NOTICE OF MOTION AND PLAINTIFFS' MOTION FOR FINAL
                 APPROVAL OF DERIVATIVE SETTLEMENT
Case 2:17-cv-03385-ADS-AYS Document 57 Filed 07/12/19 Page 2 of 4 PageID #: 516



        Please take notice that on July 26, 2019, at 9:00 a.m., or as soon thereafter as counsel

 may be heard, plaintiffs Irving Feldbaum and Michael Rubin ("Plaintiffs"), derivatively on

 behalf of Misonix, Inc. ("Misonix" or the "Company"), will move this Court pursuant to Rule

 23.1(c) of the Federal Rules of Civil Procedure before the Honorable Arthur D. Spatt, at the

 United States District Court for the Eastern District of New York, Long Island Courthouse, 100

 Federal Plaza, Central Islip, New York, 11722, requesting entry of the [Proposed] Order and

 Final Judgment, and for such other and further relief as the Court deems appropriate (the

 "Motion").

        The Motion is based on this notice of motion, the accompanying Memorandum of Law in

 Support of Plaintiffs' Motion for Final Approval of Derivative Settlement, the Declaration of

 Shane P. Sanders, and the Declaration of David C. Katz, the Court's record on this matter, and

 other evidence and argument that may be presented prior to the Court's decision on the Motion.

 Dated: July 12, 2019                             Respectfully submitted,

                                                  ROBBINS ARROYO LLP
                                                  BRIAN J. ROBBINS
                                                  CRAIG W. SMITH
                                                  SHANE P. SANDERS

                                                  /s/ Shane P. Sanders
                                                  SHANE P. SANDERS
                                                  5040 Shoreham Place
                                                  San Diego, CA 92122
                                                  Telephone: (619) 525-3990
                                                  Facsimile: (619) 525-3991
                                                  E-mail: brobbins@robbinsarroyo.com
                                                  csmith@robbinsarroyo.com
                                                  ssanders@robbinsarroyo.com




                                               -1-
Case 2:17-cv-03385-ADS-AYS Document 57 Filed 07/12/19 Page 3 of 4 PageID #: 517



                                        WEISSLAW LLP
                                        JOSEPH H. WEISS
                                        DAVID C. KATZ

                                        /s/ David C. Katz
                                        DAVID C. KATZ
                                        1500 Broadway, 16th Floor
                                        New York, NY 10036
                                        Telephone: (212) 682-3025
                                        Facsimile: (212) 682-3010
                                        E-mail: jweiss@weisslawllp.com
                                        dkatz@weisslawllp.com

                                        Co-Lead Counsel for Plaintiffs




                                     -2-
Case 2:17-cv-03385-ADS-AYS Document 57 Filed 07/12/19 Page 4 of 4 PageID #: 518



                                  CERTIFICATE OF SERVICE

         I, Shane P. Sanders, hereby certify that on July 12, 2019, I caused a true and correct

  copy of the attached:

         NOTICE OF MOTION AND PLAINTIFFS' MOTION FOR FINAL APPROVAL
         OF DERIVATIVE SETTLEMENT

  to be electronically filed with the Clerk of the Court using the CM/ECF system, which will send

  notification of such public filings to all counsel registered to receive such notice.


                                                                /s/ Shane P. Sanders
                                                               SHANE P. SANDERS




                                                 -3-
